Citation Nr: 1635525	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disk disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1983 to February 2011, including service in Iraq from December 2003 to May 2005.  He served in capacities as a human resources specialist and an administrative specialist.  He received three Army Commendation Medals, two National Defense Service Medals, and a Global War on Terrorism Service Medal, among other awards and decorations.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, brokered from the Agency of Original Jurisdiction (AOJ), which was the RO in Montgomery, Alabama.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had been scheduled for a videoconference hearing in August 2015.  However, he called the day of the hearing and requested rescheduling based on evidence he had requested from his doctor which he wished to supply at the hearing having not yet arrived.  The record reflects that a rescheduled hearing has yet to be afforded the Veteran.  The Veteran's authorized representative in an August 2016 brief to the Board calls attention to this request and thereby reaffirms the Veteran's desire for another opportunity of a Board hearing to address his appealed claim.  

Generally, a request for rescheduling of a Board hearing may be made up to two weeks prior to the date of the scheduled hearing if good cause is shown for the rescheduling.  38 C.F.R. § 20.704(c) (2015).  Difficulty obtaining necessary records is recognized as good cause for rescheduling.  Id.  However, where, as here, the request for rescheduling was not timely, the request for a hearing is considered withdrawn, and any further hearing request for the same appeal will not be granted unless the good cause shown arose under such circumstances as that a timely request for a hearing could not have been made.  38 C.F.R. § 20.704(d).  Here, the Veteran's failure to secure evidence to be presented may colorably have occurred within the two weeks prior to the scheduled hearing, and hence after the rescheduling deadline.  However, if that were the case and the Veteran still desired rescheduling of the hearing, he was required to file a motion for a new hearing in writing within 15 days of the originally scheduled hearing date.  Id.  Hence, merely calling on the day of the hearing would not suffice to serve as such a motion.  

A letter was sent to the Veteran's current address in June 2015 notifying him of the date and time of the pending hearing and informing him of the consequences of failure to appear.  However, the Board believes that under the circumstances of this case - including that a report of contact the day of the hearing documents the Veteran's request for rescheduling and the good cause for his failure to appear, and that the VA representative who spoke to him at that contact did not then inform him that he had to submit a motion in writing within 15 days in order to be granted the requested rescheduled hearing - the Veteran should be afforded the requested opportunity of a new videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Board videoconference hearing for the issue of entitlement to a higher initial rating for lumbar degenerative disk disease.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, this issue should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




